*319OPINION

Per Curiam:

This is an appeal from an order granting respondents’ motion for summary judgment in an action for declaratory relief and to quiet title to the E & M Trailer Ranch in North Las Vegas.
In support of their claim of reversible error, appellants contend summary judgment was improper because there remain genuine issues of material fact which must be resolved. We have reviewed the record in a light most favorable to appellants and find no dispute in the material facts; accordingly, summary judgment was proper. Lipshie v. Tracy Investment Co., 93 Nev. 370, 566 P.2d 819 (1977).
Affirmed.1

The Governor, pursuant to Article 6, § 4 of the Constitution, designated District Judge Llewellyn A. Young to sit for Mr. Justice Mowbray, who voluntarily disqualified himself and took no part in the decision.